—Judgment, Supreme Court, New York County (James Leff, J.), rendered September 23, 1993, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s knowledge that the vehicle he was driving had been stolen was proven by legally sufficient evidence, including his exclusive possession of it less than three weeks after it was stolen from the auto dealer (see, People v Rogers, 186 AD2d 438, lv denied 81 NY2d 765; cf., People v Richlia, 41 AD2d 955), the positioning of the front license plate in the front window, attachment of the rear license plate to the rear bumper with a wire hanger, and the damage to the dashboard of this brand new vehicle due to the removal of the radio. Defendant’s explanation that he rented this brand new vehicle worth over $24,000 from a complete stranger for $40 was properly placed before the jury, and we find no reason to disturb its determination. Defendant’s remaining contentions *263are unpreserved, and in any event, without merit. We perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.